             Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In the matter of arbitration between

AM PROPERTY HOLDING II. CORP.

                                   Petitioner,                      Index No.

                 -against-

INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 94,

                                    Respondent.
---------------------------------------------------------X

                        PETITION TO VACATE ARBITRATION AWARD

        Petitioner AM Property Holding Corp. (“AM Property” or “Petitioner”) hereby petitions

this Court, pursuant to the Labor Management Relations Act, 29 U.S.C. § 185 (“LMRA”) and the

Federal Arbitration Act (“FAA”), 9 U.S.C. § 10 to vacate the arbitration award entered in favor of

Respondent International Union of Operating Engineers, Local 94 (the “Union” or “Respondent”)

and in support of such petition states as follows:

                                     SUMMARY OF THE ACTION

        1.       AM Property brings this action to vacate the arbitrator’s Opinion and Award

(hereinafter the “Award”) dated October 23, 2018 that was rendered in favor of Respondent for

the reasons that the arbitrator exceeded her authority under the agreement and the award violates

public policy.

                                                   PARTIES


        2.       AM Property is a corporation with its principal place of business at 352 7th Ave,

New York, NY 10001.



                                                        1
            Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 2 of 8



       3.      The Union is a labor organization with its principal place of business at 305 West

44th Street, Mezzanine Floor, New York, NY 10036.

                                         JURISDICTION

       4.      This Court has personal jurisdiction over the Union because the Union continuously

and systematically does business in New York, New York and the arbitration hearing was

conducted in New York, New York.

       5.      The Court has subject matter jurisdiction pursuant to Section 301 of the Labor

Management Relations Act (LMRA), 29 U.S.C. § 185 and 28 U.S.C. §1331, as the arbitration

award is subject to vacatur based on federal substantive law.

       6.      Venue is proper in this court pursuant to 9 U.S.C. § 10, because this is the district

in which the award was made.

                                              FACTS

       7.      This arbitration arose from an allegation that AM Property had hired a non-union

member to perform work covered by the CBA.

       8.      Thomas Colleran (hereinafter “Colleran”), a member of the Union, was hired by

AM Property to work in a building located in 75 Maiden Lane, New York, New York 10038

(hereinafter the “Building”) in 1998.

       9.      Colleran had the title of Chief Engineer and had several certifications and licenses.

However, since the Building has a heating, ventilation and air-conditioning (“HVAC”) system

instead of a boiler, it was not necessary for Colleran to have a boiler license or be an engineer for

the position at the Building.

       10.     The Building’s HVAC system was not serviced by Colleran at any point during his

employment. Instead, it was maintained and serviced by outside vendors and contractors.



                                                 2
            Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 3 of 8



       11.     Despite not needing a Chief Engineer in the building, AM Property hired Colleran

as a favor to the Union to avoid Colleran from being laid off. There was no Union member in this

building before Colleran and AM Property operates buildings that are much bigger than the

Building at 75 Maiden Avenue without an engineer.

       12.     In or around January 2018, Colleran resigned his position and AM Property hired

George Dushaj (hereinafter “Dushaj”) to replace him.

       13.     Dushaj was not a member of the Union. It was not necessary for Dushaj to be an

engineer or have any certifications or licenses because the mechanical work in the Building was

performed by outside vendors, as it had been throughout Colleran’s tenure.

       14.     Although Colleran held the title of “Chief Engineer” and Dushaj was the “Resident

Manager,” there was no distinction between the work performed by Colleran and Dushaj. The only

distinction between Colleran and Dushaj was that Colleran was a member of the Union and Dushaj

was not.

       15.     After Dushaj was hired, the Union filed a grievance, arguing that AM Property had

violated the CBA by not applying the CBA to Dushaj.

       16.     When the grievance was not resolved, the Union submitted the matter to arbitration.

The Union’s argument was premised on the fact that AM Property had failed to apply the CBA.

       17.     At the arbitration, the Union had the burden of proving that Dushaj should have

actually performed work covered by the CBA.

       18.     The Union failed to produce Colleran as a witness or any other evidence that the

work actually performed by Colleran was bargaining unit work that needed to be done by a Chief

Engineer.




                                                3
          Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 4 of 8



       19.     Raymond Macco (hereinafter “Macco”), the Union’s Business Agent for Lower

Manhattan, testified that he had only been to the building two times and could not recall the exact

nature of the visits. Macco also acknowledged that there was nothing in the contract or in any

arbitration award that says HVAC work is bargaining unit work.

       20.     Macco conceded that the work claimed by the Union to be bargaining unit work

was, in fact, often performed by members of Local 32BJ or by outside contractors and vendors.

       21.     Jeff Wasserman (hereinafter “Wasserman”), one of the Building’s owners, testified

that prior to Colleran’s employment at the Building, there was a superintendent at the building

who was a member of Local 32BJ and not an engineer.

       22.     Wasserman testified that the only reason Colleran was hired to work at the Building

was because Kuba Brown (hereinafter “Brown”), the President of Local 94, asked him to hire

Colleran as a favor to avoid laying him off.

       23.     Although the Union’s original reason for filing the grievance was due to AM

Property’s failure to apply the CBA, during closing statements, the Union argued for the first time

that the building violated Article I (3) of the CBA by subcontracting work performed by Colleran.

       24.     The switch in arguments was necessitated by the unambiguous record evidence that

Dushaj was not a “Chief Engineer” covered by the CBA.

       25.     In light of this new argument, the arbitrator asked AM Property to submit invoices

to establish that the work in question had been provided by outside contractors and vendors during

Colleran’s employment.

       26.     After the hearing, both parties were allowed to submit post-hearing statements. AM

Property submitted a post-hearing statement and the invoices the arbitrator had requested. The

Union, however, failed to submit its statement by October 2, 2018 and did not ask either AM



                                                4
           Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 5 of 8



Property or the arbitrator for an extension of time. Instead, the Union simply submitted its post-

hearing statement on October 10, 2018 without any reprimand from the arbitrator.

       27.     In the Award dated October 23, 2019, the arbitrator ruled in favor of the Union,

concluding that AM Property had violated the contract by permitting non-union employees to

perform union work. See Opinion and Award dated January 21, 2019 (hereinafter referred to as

the “Award”), annexed hereto as Exhibit A.

       28.     The arbitrator based her ruling primarily on the fact that Colleran was a Union

member and Dushaj was not and both men held the same position, without any regard to whether

the work actually performed by Colleran and later Dushaj was bargaining unit work.

       29.     The arbitrator stated that AM Property violated the CBA because there was no

indication that AM ever notified Local 94 that it wished to discontinue or contract out for work

previously performed by Colleran.

       30.     Dushaj was not a subcontractor, he was an employee who performed the same work

as Colleran did and the same work was contracted to outside contractors during both employees’

tenures.

       31.     The arbitrator claimed that AM Property reduced the workforce in the building

without permission from the Union despite there being no evidence that there was any reduction

in force since Dushaj replaced Colleran.

       32.     The arbitrator admonished AM Property for bringing in a non-union employee and

then subcontracting the entirety of the work out despite the fact that this practice had occurred

during Colleran’s employment, which AM Property proved with the invoices it submitted.




                                                5
          Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 6 of 8



       33.    The Award indicated that AM property was liable for damages sustained by the

Union when it did not pay wages to a Union member at the property and for any Benefit Fund

contributions that would have been paid attendant to payment of those wages.

       34.    The Award is unclear and ambiguous as to what damages the Union sustained that

would entitle it to wages. Further, the Award aims to force AM Property to hire a Union member

to the position and discriminate against an employee for his failure to be a member of the Union,

in strict violation of the National Labor Relations Act (“NLRA”).

       35.    The Award was delivered to Petitioner on October 23, 2018.

                          THE AWARD SHOULD BE VACATED

       36.    Courts are authorized to review arbitration awards issued under a collective

bargaining agreement pursuant to Section 301 of the Labor Management Relations Act, 29 U.S.C.

§ 185 (“LMRA”).

       37.    Under Section 10(a) of the FAA, a district court may vacate an arbitration award:

              a. where the award was procured by corruption, fraud, or undue means;

              b. where there was evident partiality or corruption in the arbitrators, or either of

                  them;

              c. where the arbitrators were guilty of misconduct in refusing to postpone the

                  hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent

                  and material to the controversy; or of any other misbehavior by which the rights

                  of any party have been prejudiced; or

              d. where the arbitrators exceeded their powers, or so imperfectly executed them

                  that a mutual, final, and definite award upon the subject matter submitted was

                  not made.



                                               6
            Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 7 of 8



          38.   Arbitration awards may also be vacated if they violate public policy. The National

Labor Relations Act represents such public policy.

          39.   The arbitrator exceeded her power by shifting the burden of proof from the Union

to AM Property and misapplying the collective bargaining agreement.

          40.   The arbitrator’s award is violative of the NLRA and therefore violates public

policy.

          41.   For the foregoing reasons, the Award should be vacated.

          THE COURT SHOULD MODIFY THE AWARD IN THE ALTERNATIVE

          42.   Section 11 of the FAA allows a district court to modify or correct an arbitration

award in the following circumstances:

                a. Where there was an evident material miscalculation of figures or an evident

                   material mistake in the description of any person, thing, or property referred to

                   in the award;

                b. Where the arbitrators have awarded upon a matter not submitted to them, unless

                   it is a matter not affecting the merits of the decision upon the matter submitted;

                   or

                c. Where the award is imperfect in matter of form not affecting the merits of the

                   controversy.

          43.   The Award is indefinite and ambiguous because it does not specify what harm or

damages the Union has suffered that would entitle it to wages and benefits.

          44.   The Award also fails to credit AM Property for any wages it has already paid.

          45.   Although the Award should be vacated in its entirety, if the court decides not to

vacate it, it should modify it for the foregoing reasons set forth herein.



                                                  7
            Case 1:19-cv-00624-ALC Document 1 Filed 01/22/19 Page 8 of 8



                                    RELIEF REQUESTED

       e.      Based on the foregoing, the Award must be vacated pursuant to federal law.

               WHEREFORE, for the reasons set forth herein and in papers accompanying this

Petition, AM Property requests an order of the Court:

               a. Vacating the Award

               b. Stay any future proceedings in the arbitration; and

               c. Granting further relief as the Court may deem just and appropriate.



Dated: Garden City, New York
       January 21, 2019
                                             ___/s/_____________________________
                                             Martin Gringer, Esq.
                                             Daniel F. Carrascal, Esq.
                                             Franklin, Gringer & Cohen, P.C.
                                             Attorneys for Petitioner
                                             666 Old Country Road, Suite 202
                                             Garden City, New York 11530
                                             (516) 228-3131
                                             Mgringer@franklingringer.com




                                                8
